
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1211
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2010
			Ms. Watson submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the appreciation of Congress for
		  the service and sacrifice of the 2nd Ranger Infantry Company (Airborne), United
		  States Army, which was the first and only all-African-American Ranger Company
		  in the Army.
	
	
		Whereas the 2nd Ranger Infantry Company (Airborne) was the
			 first and only all-African-American Ranger Company in the United States
			 Army;
		Whereas, on July 26, 1948, President Harry S. Truman
			 issued Executive Order 9981, which officially desegregated the United States
			 Armed Forces;
		Whereas, on June 25, 1950, the North Korean Army crossed
			 the 38th parallel and invaded South Korea;
		Whereas, on September 19, 1950, the 504th Ranger Infantry
			 Company (Airborne) was designated at Fort Benning, Georgia, and consisted of
			 1st, 2nd, 3rd, and 4th Companies, which entered the Ranger Training
			 Center;
		Whereas in November 1950, 4th Company was designated as
			 the 2nd Ranger Infantry Company (Airborne);
		Whereas personnel from the 2nd Ranger Infantry Company
			 (Airborne) were taken from the 3rd Battalion, 505th Airborne Infantry Regiment
			 and the 80th Anti-Aircraft Artillery Battalion of the 82nd Airborne
			 Division;
		Whereas the first company commander of the 2nd Ranger
			 Infantry Company was 1st Lieutenant Warren E. Allen of Los Angeles,
			 California;
		Whereas, on December 9, 1950, the 2nd Ranger Infantry
			 Company (Airborne) left the United States en route to Korea;
		Whereas, on December 30, 1950, the 2nd Ranger Infantry
			 Company (Airborne) arrived at Taegu Air Force Base, Korea, and was assigned to
			 the Eighth United States Army and attached to the 7th Infantry Division;
		Whereas, on January 5, 1951, the 2nd Ranger Infantry
			 Company (Airborne) arrived in Wonju via Tanyang with the mission of blocking
			 enemy threats;
		Whereas, on January 7, 1951, outside the Tanyang Pass, the
			 2nd Ranger Infantry Company saw its first combat action in Korea;
		Whereas the 2nd Ranger Infantry Company (Airborne) was
			 assigned to protect an important rail line running through Central Korea at
			 Tanyang Pass since the rail line allowed essential supplies to travel to the
			 units further north fighting to halt the advance of Chinese Communist
			 forces;
		Whereas during 2nd Ranger Infantry Company’s first combat
			 operation, Sergeant First Class Isaac Baker was killed and Rangers Webb
			 Paulding and Wheeler Small were wounded;
		Whereas, on January 14, 1951, the 2nd Ranger Company
			 (Airborne) entered the village of Majori-ri with the mission of taking
			 possession of the village and then continuing the assault with another unit,
			 and in the action suffered 8 Rangers killed and 10 wounded;
		Whereas, on March 23, 1951, the 2nd Ranger Infantry
			 Company (Airborne) participated in the First United Nations Counteroffensive
			 via airborne assault landing with the 187th Airborne Regimental Combat Team at
			 Munsan-ni, Korea;
		Whereas during the Counteroffensive, the 2nd Ranger
			 Infantry Company (Airborne), under the command of Captain Warren E. Allen,
			 became the first all-African-American unit to make a parachute jump behind
			 enemy lines;
		Whereas, in recognition of its service during the
			 Counteroffensive, the 2nd Ranger Infantry Company (Airborne) received the
			 Bronze Arrowhead for Parachute Assault at Munsan-ni;
		Whereas in March 1951, the 2nd Ranger Infantry Company
			 (Airborne) participated in an assault on enemy-held Hill 151, and during the
			 attack Private First Class William Van Dunk was killed and Sergeant First Class
			 Boatwright and Sergeant Robertson were wounded;
		Whereas, on May 20, 1951, the 2nd Ranger Infantry Company
			 (Airborne) led an assault on enemy-held Hill 581;
		Whereas 17 members of the 2nd Ranger Infantry Company
			 (Airborne) were wounded in the assault on Hill 581, and 7 Rangers were
			 subsequently cited for bravery for their actions in the assault;
		Whereas, on June 11, 1951, the 2nd Ranger Infantry Company
			 (Airborne) occupied a position in what was known as the KANSAS
			 Line in the vicinity of the Hwachon Reservoir;
		Whereas, on July 8, 1951, the 2nd Ranger Infantry Company
			 (Airborne) assaulted and occupied enemy-held Hill 545 in the vicinity of
			 Yonochanga during the last engagement of the 1951 Spring Offensive;
		Whereas after the Hill 545 engagement, the members of the
			 2nd Ranger Infantry Company (Airborne) were gradually reassigned to 1st, 2nd,
			 3rd, 4th, 5th, and 8th Ranger Companies;
		Whereas, on August 1, 1951, the 2nd Ranger Infantry
			 Company (Airborne) was officially inactivated;
		Whereas during the Korean War, the 2nd Ranger Infantry
			 Company (Airborne) had 12 members killed in action; and
		Whereas during the Korean War, members of the 2nd Ranger
			 Infantry Company (Airborne) were awarded 9 Silver Stars, 11 Bronze Stars, and
			 103 Purple Hearts: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 exemplary service and sacrifice of the members of the 2nd Ranger Infantry
			 Company (Airborne) during the Korean War and the support and sacrifice
			 exhibited by their families; and
			(2)commends the
			 members of the 2nd Ranger Infantry Company (Airborne) and their families (and
			 all of the other members of the Armed Forces who have served, or who are
			 currently serving, in support of United States military contingency operations)
			 for their service and sacrifice on behalf of the United States.
			
